             Case 3:18-cv-00705-VLB Document 216 Filed 05/13/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 CONNECTICUT FAIR HOUSING CENTER
 et al.,                                          No. 3:18-CV-705 (VLB)

                        Plaintiffs,

             v.

 CORELOGIC RENTAL PROPERTY
 SOLUTIONS, LLC,

                       Defendant.              May 13, 2021

              JOINT STATUS REPORT REGARDING AVAILABILITY FOR TRIAL

         Pursuant to the Court’s Order of April 6, 2021 (ECF 213), the parties

conferred to identify any dates when counsel, fact witnesses, and expert

witnesses have conflicts in the next eighteen (18) months that would prohibit

either party from proceeding for a trial in this matter.1

         Accordingly, the following is a combined list of dates of the scheduling

conflicts on which the parties are not available for trial within the next eighteen

(18) months:

         June 4-22, 2021

         July 5-9, 2021

         July 12-16, 2021

         July 17-24, 2021




     1
       Counsel apologize for the delay in submitting this status report, but one of
trial counsel was very ill and unable to participate in preparing this submission
until this week. That trial attorney for Defendant continues to recuperate and
hopes to resume limited work functions in the next few weeks.
                                           1
2864444 v1
             Case 3:18-cv-00705-VLB Document 216 Filed 05/13/21 Page 2 of 4




         August 4-6, 2021

         August 9-13, 2021

         August 16-20, 2021

         August 23-25, 2021

         August 30-31, 2021

         September 7-10, 2021

         September 13-17, 2021

         September 20-24, 2021

         October 4-8, 2021

         October 11-15, 2021

         October 18-22, 2021

         October 25-26, 2021

         November 1-5, 2021

         November 8-12, 2021

         November 15-19, 2021

         November 22-26, 2021

         November 29-30, 2021

         December 1-4, 2021

         December 7-11, 2021

         December 14-16, 2021

         December 20, 2021-January 7, 2022

         February 10-13, 2022

         February 14-18, 2022


                                           2
2864444 v1
             Case 3:18-cv-00705-VLB Document 216 Filed 05/13/21 Page 3 of 4




         February 21-22, 2022

         March 7-11, 2022

         March 15-April 15, 2022

         April 20-24, 2022

         May 15-31, 2022

         June 6-10, 2022

         June 13, 2022

         July 1, 2022

         July 5-8, 2022

         July 11-15, 2022

         August 8-12, 2022

         August 15-19, 2022

         September 5-9, 2022



                                               Respectfully submitted,

 /s/ Greg Kirschner                            By: /s/ Jill M. O’Toole
 Greg Kirschner                                   Jill M. O’Toole (ct27116)
 Salmun Kazerounian                               SHIPMAN & GOODWIN LLP
 Sarah White                                      One Constitution Plaza
 CONNECTICUT FAIR HOUSING CENTER                  Hartford, CT 06103-1919
 60 Popieluszko Ct.                               Tel. (860) 251-5000
 Hartford, CT 06106                               Fax (860) 251-5099
 Tel.: (860) 247-4400                             jotoole@goodwin.com
 greg@ctfairhousing.org
                                               -and-
 Eric Dunn                                     Daniel W. Cohen (ct30467)
 NATIONAL HOUSING LAW PROJECT                  TROUTMAN PEPPER HAMILTON
 1663 Mission St., Suite 460                   SANDERS LLP
 San Francisco, CA 94103                       875 Third Avenue
 Tel.: (415) 546-7000                          New York, NY 10022
 edunn@nhlp.org                                Tel. (212) 704-6000

                                           3
2864444 v1
             Case 3:18-cv-00705-VLB Document 216 Filed 05/13/21 Page 4 of 4




                                               Fax (212) 704-6288
                                               dan.cohen@troutman.com


 Joseph M. Sellers (PHV)                       Timothy J. St. George (pro hac vice)
 Christine E. Webber (PHV)                     TROUTMAN PEPPER HAMILTON
 Brian C. Corman (PHV)                         SANDERS LLP
 COHEN MILSTEIN SELLERS & TOLL PLLC            1001 Haxall Point
 1100 New York Ave., N.W.                      Richmond, VA 23219
 Suite 500                                     Tel. (804) 697-1254
 Washington, D.C. 20005                        Fax (804) 698-6013
 Tel.: (202) 408-4600                          timothy.st.george@troutman.com
 jsellers@cohenmilstein.com
 cwebber@cohenmilstein.com                     Counsel for Defendant
 bcorman@cohenmilstein.com

 Counsel for Plaintiffs




                                           4
2864444 v1
